Citation Nr: 1404409	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-09 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a throat disability, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to April 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In June 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA); in November 2013, the Board sought clarification of that opinion.

The Veteran had also initiated an appeal of the denial of service connection for type II diabetes mellitus.  A May 2012 rating decision granted service connection for type II diabetes mellitus.  Consequently, this matter is not before the Board.

[The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.]


FINDING OF FACT

It is reasonably shown that the Veteran's throat disability is etiologically related to events in service.


CONCLUSION OF LAW

Service connection for a throat disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event  in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's service treatment records (STRs) document that he was treated for tonsillitis in April 1965 and for a sore throat in November 1966.  A postservice May 2005 VA CT scan and June 2005 VA MRI of the Veteran's neck revealed a right carotid body tumor and a right false vocal cord polyp.  VA treatment records reflect that the right carotid body tumor was surgically excised in September 2005 and was found to be benign.  VA treatment records also reflect that erythroplakia on the right true vocal cord was biopsied in February 2010 and was found to be benign hyperplastic squamous tissue.  At the October 2012 hearing, the Veteran testified with regard to having current hoarseness in his throat.

In November 2013, a VA physician reviewed the record, noted the Veteran's postservice treatment for a left carotid body tumor in 2005, and opined, "The pathogenesis of this tumor is idiopathic...nobody really knows the etiology for this problem."  In December 2013, the same VA physician clarified the prior opinion by noting the following: "[The Veteran's] episode of tonsillitis in April 1965 and sore throat in November 1966 do not suggest that there is a 50% or better probability that his throat problems were caused or aggravated by his exposure to herbicides while on active duty.  However it is quite conceivable that exposure to herbicides with inhalation of the injurious vapors could well have irritated his nasopharyngeal mucosa....It is possible that the irritant inhalation of the chemical herbicides [in service] might have incurred and aggravated the throat issues."

The Veteran served in Vietnam and therefore is presumed to have been exposed to herbicides therein.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  The record reflects that the Veteran has not been diagnosed with any diseases that are presumed service-connected when manifested in an herbicide-exposed Veteran.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Nevertheless, on longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that his throat disability is related to his service.  See 38 C.F.R. § 3.303(b).  In particular, the most probative evidence of record (i.e., the VA physician's December 2013 statement) supports that there is a nexus between the Veteran's current throat disability and his exposure to Agent Orange exposure during his military service.  See Combee, supra.  The Board observes that while use of the term "conceivable", alone, connotes that an opinion is speculative, coupling with the qualifying term "quite" lends an element of probability to the opinion.  With resolution of reasonable doubt in the Veteran's favor (as mandated by law) the Board concludes that competent medical evidence (a VA expert's opinion) supports a finding that the Veteran's exposure to Agent Orange in service was a factor in his development of the throat disorder for which service connection is sought, and that service connection for such disability is warranted.


ORDER

The appeal seeking service connection for a throat disability is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


